332 S.W.3d 933 (2011)
Terrence VANN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94857.
Missouri Court of Appeals, Eastern District, Division Four.
March 8, 2011.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and NANCY L. SCHNEIDER, Sp.J.

ORDER
PER CURIAM.
Terrence Vann ("Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion for post-conviction relief without an evidentiary hearing because (1) he was not permitted to withdraw his guilty pleas after he revealed his decision to plead guilty was based on the understanding he could withdraw those pleas at any time before sentencing, and (2) plea counsel was ineffective for pressuring Movant into pleading guilty because she was afraid to try the case.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the motion court is affirmed. Rule 84.16(b).